OFFICE    OF   THE   ATTORNEY      GENERAL     OF    TEXAS
                            AUSTIN



                                                February         U,   1@30

Hon. Edgar 3. Payne
County Attorney
Hookley County
Levelland,  Texar
3ear Sir:




                                               etter   of    January




                                      dlaoretlon, suoh
                                      r county buainear?m




                        norable J. J. Striokland,        dated April
                       t oplaloa Mr. Looasy 8aidt


        no one should be allowad, or petitted,              to
        oacupy It eroept the publlo offlolala           named
        ia the mtatute..
             Thea the oplnloa altes the va r io wltatute8,
rhloh    hare been retained  In the same anbstantlal  tO?m
.




    Hon. Mgar     E.. Payno, T6bnury     las, 1939, Page &


    lnun;;$la6t    oodlfioation.   and   states   hi6 oonol~6~~~~

                 Ve do not think, therefore,    that aa
          authority   sxl6ts in the oou6ty o~i66ioner6
          6ourt to oontraot for the rental of any of-
          tlo66,   or offloe   6psoe. In the oourt houso,
          and no p er so n,  lxuept the offloer8 named 1s
          the rtatute, oaa alair the right to o6oupr
          any room6 or spa06 therein free of rest, or
          othenime.
                The sheriff     of the oounty would hare
          the right to instltut6     a suit lo the MM
          o f the oounty to lr io ta nyOo o up entfr a
          the oourthoxse not authorlred to Oooup7 the
          66me, sinoe he 16 the legal outstodlan of
          the oourt house a8 provided in Art1016 8393
          (nor Art. 6872 Rawle C. 3. 19251, subjeot to
          6u6h regulations     as the cOm!dssiOnOr6 Court
          nay proaoribo......"      arport and Opinions,
          Attorney General, 1914-1916, p. !M8.
               Se do not find that the exaot qu66tlHon. Mgu       6. Payne, Tebruary   25,     1939, Page 3


the ralus   OS the prlvIleg6   granted.   The oourt did not
pa66   upon the question of the roatiag or leasing of
otfioe   spaoe but olearly   draws a diotinotion    a6 to of-
fiOe6.    The opinion oont6ln6 the followln~     languclm:
               "Of oourme, w  reoognlze that If the
       ~1861oner6’        Courtshould 16ase for the
       purpose6 ladioated    spaoe that VBS needed
       for oouaty oftloers    or other purpose6 or
       should grant a leae6 for 6uoh a tire a6 to
       r6a6066b1~ interfere    with the right of the
       oourt to regulate    the use cf the oourhouae,
       or should materially    interfere with the u66
       of the oourthouse a6 a whole for ths pur-
       pon for rhioh It 16 intended,      uld oourt
       might thereby exoosd It6 juriediotion     or
       there   mightb6 a ole6r abuse Of d16oratioa,
       la whloh event the dIEtriOt oourt la the
       ls6rol60 of It6 SUFelTi6Ory  power6 would
       havs a rI!-ht to intervea6.W

           Ia view of the quoted 16Il@lSg0 employed,   wa
do not believe  the etieot of ilod6on v. Xarehall,   supra,,
oould b6 relied upon to ohange the general rule, sup-
ported by tha great wel&ht of authority     a6 statsd In
the follorl~   1ancuciFe of Zorpiis Jurle 115 C. J. 537):

             *In aooordanoe    with the general rule
       heretofore   stated that oounty boarde or
       oounty oourte have ao powers other than
       those oonfsrred expressly or by nQOQ66Up
       lmpllOatlon,   ruoh oourtr or board6 havo
       no pawer to rent or to lease property       or
       tranohiees   owed   by the oounty in the
       6b66nO6 ot statutory authority      60 to dOen
       (S6e luthoritIe6    olted   under this text)

           We find no OOZlStitUt~Ona~ or statutory authorl-
ty la Texas for tha renting of odloe6 in 6ourthou6e6.
In our opinion the only spaos the ~omxIssIoner6~   Court
would be luthorl6ed to rent or laa6a would b that olear-
17 not needed for oounty bu6ine68, and then only for
purrpor66 senlng       pub110 oonrenlenoe     or n60666It7.
                                       .
Hon. Zdgar 6. Fayne,      February 25,   1939, Page 4


             You   are therefore raspeotrully   advlaea      that
your question      io answered in the negative.

          ;.e wiaf; to thank you ror the splendid brlef
submitted,  and to expres8 our regret at the unatoilable
delay in ana*ierLg you boosuse of the press of mob
bualnssa or thio Depart&sent.

                                      Very   truly   your8




                                               Jamln modal1
                                                   Xmlatant